Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This Office Action is sent in response to Applicant’s Communication received 27 February 2020 for application number 16/671,795. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, Claims.
Claims 34-53 are presented for examination.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on the following dates are in compliance with the provisions of 37 CFR 1.97 and are being considered by the Examiner:  5/15/20; 12/7/21.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 34-53 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Herzenberg et al. (20110282870).
Regarding claim 1, Herzenberg discloses a method for determining an optimized probe panel for differentiating populations of particles in a sample using an antibody database module (pars. 68, 128, 151-162), the method comprising: 
receiving, via a user interface, user input corresponding to one or more parameters of a probe panel (pars. 122, 151, 152); 
determining, via a processor, the optimized probe panel (i.e. stain set ranking) based on the user input (pars. 162-164); 
retrieving, via the antibody database module, part information (i.e. sku) associated with the optimized probe panel (pars. 152, 162; fig. 6); and 
displaying, via the user interface, the part information (fig. 6, “sku”).
Regarding claim 35, see teachings of claim 34, Herzenberg further discloses wherein the part information includes a part number (fig. 6, “sku”).

Regarding claim 36, see teachings of claim 34, Herzenberg further discloses wherein the one or more parameters of a probe panel includes one or more antibody parameters (pars. 149-152).
Regarding claim 37, see teachings of claims 34 and 36, Herzenberg further discloses further comprising: retrieving, via the antibody database module, antibody parameter options; and displaying, via the user interface, the antibody parameter options for selection of the user input (pars. 149-152).
Regarding claim 38, see teachings of claim 34, Herzenberg further discloses wherein determining the optimized probe panel includes determining based on a fluorochrome property (par. 204) and a signal intensity (pas. 24, 27, 48).
Regarding claim 39, see teachings of claims 34 and 38, Herzenberg further discloses wherein the signal intensity is an expected signal intensity based on an expression density of a targeted antigen (figs. 8 and 9).
Regarding claim 40, see teachings of claim 34, Herzenberg further discloses wherein the one or more parameters includes a set of antibodies corresponding to a particular antigenic expression pattern of interest (pars. 149-162).
Regarding claim 41, see teachings of claim 34, Herzenberg further discloses wherein receiving the user input includes: receiving, via the user interface, selection of one or more antibodies; and receiving, via the user interface, assignment of the one or more antibodies to one or more dyes (pars. 149-162).
Regarding claim 42, see teachings of claim 34, Herzenberg further discloses wherein receiving the user input includes: receiving, via the user interface, selection of one or more antibodies; retrieving, via the antibody database module, an optimal dye assignment for each of the one or more antibodies; and displaying, via the user interface, the optimal dye assignment (pars. 149-162).
Regarding claim 43, see teachings of claim 34, Herzenberg further discloses wherein receiving the user input includes: receiving, via the user interface, selection of one or more antigens; and receiving, via the user interface, assignment of the one or more antigens to one or more phenotypes (pars. 22, 149-162).
Regarding claim 44, see teachings of claim 34, Herzenberg further discloses wherein receiving the user input includes: receiving, via the user interface, selection of one or more antigens; retrieving, via the antibody database module, a phenotype assignment for each of the one or more antigens; and displaying, via the user interface, the phenotype assignment (pars. 149-162).
Regarding claim 46, see teachings of claim 34, Herzenberg further discloses wherein determining the optimized probe panel based on the user input includes ranking probe panel designs (pars. 68, 153).
Regarding claim 47, the claim is interpreted and rejected for the same reason as set forth in claim 34.
Regarding claim 48, the claim is interpreted and rejected for the same reason as set forth in claim 39.
Regarding claim 50, the claim is interpreted and rejected for the same reason as set forth in claim 35.

Regarding claim 49, see teachings of claim 47, Herzenberg further discloses wherein the antibody database module includes data concerning parent-descendant patterns (pars. 151, 152, “dropdown”).
Regarding claim 51, see teachings of claim 47.  Herzenberg further discloses wherein the antibody database module includes estimated values (pars. 257-261, 267).
Regarding claim 52, Herzenberg discloses a user interface for determining an optimized probe panel for differentiating populations of particles in a sample, the user interface comprising: a user input device configured to receive user input corresponding to one or more parameters of a probe panel; and a user output device configured to display part information retrieved from an antibody database module, wherein the part information is associated with the optimized probe panel selected by a processor based on the user input (pars. 139-162).
Regarding claim 53, see teachings of claim 52.  Herzenberg further discloses wherein: the user output device is configured to display parameter options retrieved from the antibody database module; and the user input device is configured to receive a user selection of one or more of the parameter options displayed by the user output device (pars. 139-162).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herzenberg et al. (US 2011/0282870) in view of Bishop et al. (US 20040119974).
Regarding claim 45, see teachings of claim 34.  Herzenberg does not explicitly disclose wherein determining the optimized probe panel includes running a simulation.
In the same field of endeavor, Bishop discloses wherein determining the optimized probe panel includes running a simulation (par. 161).
It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention, with motivation to modify Herzenberg to include the teachings of Bishop in order to test the setup of a flow cytometry system (Bishop, pars. 159, 161).

Prior Art not relied upon:  Please refer to the references listed in attached PTO-892, which are not relied upon for the claim rejections, since these references are pertinent to the disclosure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN T TRUONG whose telephone number is (571)272-5262.  The examiner can normally be reached on Mon - Fri, 6AM - 2PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NGUYEN T TRUONG/Primary Examiner, Art Unit 2486